Citation Nr: 0217348	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-06 793	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to June 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Committee on Waivers and Compromises (the Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Muskogee, Oklahoma.  This decision denied waiver of recovery 
of an overpayment in the calculated amount of $2,649.  There 
is no dispute over the amount of the overpayment. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There was fault on the part of the veteran in the 
creation of the overpayment, and recovery of the overpayment 
would not result in undue financial hardship to the veteran 
and his spouse.


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

In an August 1999 letter the RO explained to the veteran 
what evidence was necessary in order to receive a waiver of 
repayment of the overpayment.  The RO specifically invited 
the veteran to submit a Financial Status Report (FSR) form 
for consideration.  The veteran in fact subsequently 
submitted FSRs in October 1999 and December 2001.  The Board 
finds that in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the August 1999 VA letter and the May 
2002 statement of the case apprised the veteran of the 
information and the evidence he needed to submit, and the 
VA's development activity.  As such, the VA's duty to inform 
has been met.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  In this case the benefit claimed does not depend 
on medical evidence.  The RO has sent the veteran the 
necessary forms in which to submit the information necessary 
to adjudicate his claim.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the veteran's 
claim.  The veteran has not identified any additional 
records or other evidence that has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

The veteran seeks a waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$2,649.  In March 1998 the veteran submitted a claim for a 
permanent and total rating for pension purposes.  He 
indicated on his application that his income from Social 
Security was $164 a month and that his wife's income from 
Social Security was $273 a month.  By rating action in July 
1998 the veteran was found to be permanently and totally 
disabled for pension purposed, effective from March 30, 
1998.  In February 1999 the veteran submitted an Improved 
Pension Eligibility Verification Report (EVR).  The EVR 
indicated that the veteran and his wife received $166 and 
$277 a month, respectively, from Social Security, and that 
they received no other income.  In June 1999 the Social 
Security Administration informed the RO that the gross 
monthly Social Security rate for the veteran and his wife 
had actually been $211.80 and $290.20, respectively, as of 
April 1998, and that the rates had increased to $214.50 and 
$294.10, respectively, as of December 1, 1998.  

In response to a letter from the RO, the veteran submitted 
copies of his, and his wife's, Social Security Award letters 
to the RO in June 1999.  These letters indicated that 
beginning in December 1998 the veteran's gross Social 
Security benefit was $215.30 a month.  His wife's letter 
indicated that beginning in December 1998 that her gross 
Social Security benefit was $294.10 a month.  The letters 
also noted that following deduction for medical insurance 
premiums each month, the veteran's regular monthly Social 
Security payment was $169.00, and his spouse's was $244.00.

Based on the above information, including adjustment for 
Medicare premium expenses, the RO determined that the 
veteran had an overpayment of improved disability pension 
benefits of $290.  In August 1999 the veteran requested a 
waiver of repayment of the overpayment.  The veteran 
submitted an EVR in August 1999 indicating that he received 
$214.50 a month and that his spouse received $285.50 a month 
in Social Security benefits, and no other income.

In a September 1999 decision the RO noted that the veteran 
had failed to submit an FSR as had been requested and denied 
the veteran's claim for a waiver of recovery of an 
overpayment of $290.  

In October 1999 the veteran submitted an FSR indicating that 
he had a monthly income of $906, which was made up of Social 
Security income and of his VA pension benefits.  He reported 
his spouse had a monthly income of $240.00.  The veteran 
indicated that his monthly household expenses were $988.  
This was made up of various expenses including a $348 a 
month payment for an installment debt.  The veteran 
indicated that his income each month was $82 less than his 
expenses.  The veteran also indicated that he and his spouse 
had no stocks, bonds, real estate, or cash in the bank.

The veteran submitted another FSR in December 2001.  This 
FSR indicated that the veteran (and his spouse) had a total 
monthly household income of $1015.  Once again the veteran 
reported that his income consisted of solely Social Security 
and VA pension benefits.  The veteran reported monthly 
expenses of $950.  On this FSR the veteran reported having 
no installment debt.  He once again reported that he and his 
spouse had no stocks, bonds, real estate, or cash in the 
bank.  The veteran's FSR indicated that the veteran had a 
monthly income that exceeded his monthly necessary expenses 
by $65.  The veteran stated on his FSR that he would be able 
to pay $50 a month toward repaying his debt.

The record reveals that the veteran was found to have had 
additional unreported household income resulting in a higher 
overpayment.  In a February 2002 decision, the Committee 
noted that the veteran had been overpaid $2,649 of improved 
pension benefits due to income that he did not report.  The 
Committee found that there was fault on the part of the 
veteran in creation of the overpayment, and that the veteran 
had monthly income in which to repay the debt.  Based on 
these findings, the Committee denied the veteran's request 
for a waiver of repayment of the overpayment.

In his March 2002 notice of disagreement the veteran stated 
that it was unreasonable for VA to assume that he would have 
funds left over after his expenses to repay the debt.  He 
then went on to state that his Social Security benefits and 
his VA pension benefits were his only income and that the 
amounts were low.  The veteran then complained that he had 
originally agreed to repay the debt at $50 a month and that 
the RO had arbitrarily increased the amount of withholding.  

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of 
the veteran contributed to the creation of the debt, a 
weighing of the fault on the part of the veteran against any 
VA fault, whether collection would deprive the veteran of 
basic necessities, whether recovery would nullify the 
objective for which the benefits were intended, whether 
failure to make restitution would result in unfair gain to 
the veteran, and whether the reliance on the VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that there was 
no fault on the part of the VA in creation of the 
overpayment.  The overpayment resulted from the veteran's 
unreported household income. 

The Board notes that there was fault on the part of the 
veteran in not reporting his full household income.

In considering the other factors, the Board notes that the 
December 2001 FSR is considered to be more accurate than the 
October 1999 FSR.  The December 2001 FSR, being more recent, 
more accurately reflects the veteran's current income and 
expenses.  The December 2001 FSR indicated that the 
veteran's monthly income was greater than his monthly 
expenses.  While the excess monthly income reported by the 
veteran was quite small, the veteran has never stated that 
repayment of the overpayment would cause he and his spouse 
financial hardship.  The veteran did complain in his notice 
of disagreement that he did not think that the RO should 
assume that he was able to repay the overpayment when his 
income was only from Social Security income and from VA 
pension.  The Board notes that in his statement the veteran 
failed to mention his spouse's income, which also must be 
considered.  

As noted above, the veteran has no installment contracts or 
other debt and his household monthly income exceeds his 
monthly expenses.  The veteran has not claimed, and the 
record does not show that repayment of the $2,649 
overpayment would cause the veteran financial hardship.  The 
Board finds that failure to recover the overpayment would 
result in unjust enrichment to the veteran.  

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
overpayment would be consistent with the standards of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

